          Case 3:17-cv-00155-VAB Document 202 Filed 10/30/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF CONNECTICUT


SECURITIES AND EXCHANGE
COMMISSION,
    Plaintiff,

    v.
                                                                 No. 3:17-cv-155 (VAB)
MARK J. VARACCHI and SENTINEL
GROWTH FUND MANAGEMENT, LLC,
   Defendants,

and

RADAR ALTERNATIVE FUND LP and
RADAR ALTERNATIVE MASTER FUND SPC,
   Relief Defendants.


 RULING AND ORDER ON MOTION FOR PROFESSIONAL FEES AND EXPENSES

         On October 26, 2020, Jed Horwitt, Esq., the Court-appointed Receiver in this action

brought by the Securities and Exchange Commission (“SEC”), filed a fourteenth interim

application for professional fees and expenses incurred in this action. Fourteenth Interim

Application for Professional Fees and Expenses Incurred by the Receiver and His Professionals,

ECF No. 200 (Oct. 26, 2020). Mr. Horwitt moves for professional fees and expenses incurred

between July 1, 2020 and September 30, 2020. Id. at 3. Mr. Horwitt shared his application with

counsel for the SEC, and the SEC stated that it has no objection to the application. Id.

         In support of this application, Mr. Horwitt and his counsel, Zeisler & Zeisler, P.C.

(“Z&Z”), submitted a summary of professional fees and expenses requested, prepared in

accordance with the Billing Instructions for Receivers in Civil Actions Commenced by the SEC

and the Receivership Orders. Id. ¶ 2. The Receiver has agreed to public service discounts of their

typical hourly fees for services primarily provided when serving in his capacity as Receiver, and
         Case 3:17-cv-00155-VAB Document 202 Filed 10/30/20 Page 2 of 2



he and his counsel have voluntarily agreed to apply those rates to all of the Receiver’s time

during this period, including for services that were primarily legal in nature. Id. ¶¶ 12-13.

       Mr. Horwitt and his counsel Z&Z spent 231.60 hours working on this matter during the

relevant period, and they seek an award of $66,472.40 for professional services and $12,047.92

for reimbursement of expenses. Id. ¶ 4. The Receiver and Z&Z acknowledge that their fee

compensation is subject to a twenty-percent holdback, under SEC Guidelines and the

Receivership Order. Id. ¶ 5.

       This Court has reviewed the Application and supporting documentation and concludes

that the requested amounts of $66,472.40 for professional services and $12,047.92 for

reimbursement of expenses to Mr. Horwitt and Z&Z are fair and reasonable.

       Accordingly, the Receiver’s Fourteenth Application for Professional Fees and Expenses

is GRANTED.

       SO ORDERED at Bridgeport, Connecticut, this 30th day of October, 2020.

                                                                /s/ Victor A. Bolden
                                                              Victor A. Bolden
                                                              United States District Judge




                                                 2
